Wait, J.
There was evidence from which the jury could find that the defendant invited a number of school children to ride upon his automobile, and encouraged and permitted *157the plaintiff, a little girl of seven and one half years, to stand upon the running board; that as he was turning his machine upon the rough roadway at an excessive speed, the plaintiff was thrown from the running board and injured. The terms of the invitation, the speed of the turn, the cause of the fall, were in controversy. Manifestly, the determination of the plaintiff’s care and of the defendant’s gross negligence were for the jury. The judge was right in refusing to direct a verdict for the defendant. The case is covered by the principles laid down in Massaletti v. Fitzroy, 228 Mass. 487. It is distinguishable from decisions like Marcienowski v. Sanders, 252 Mass. 65, and Burke v. Cook, 246 Mass. 518.

Exceptions overruled.